PER CURIAM.
In light of the circuit court’s recent actions, we find that the granting of mandamus relief to compel a ruling on petitioner’s pending motion for postconviction relief is not warranted. See Munn v. Florida Parole Commission, 807 So.2d 733 (Fla. 1st DCA 2002). We nonetheless strongly encourage the circuit court to promptly consider and dispose of the motion. In this regard, we note that to the extent it appears that the delay here is largely attributable to the state’s failure to timely comply with an order directing the filing of a written response to the motion, the trial court may wish to consider whether the imposition of sanctions is warranted.
PETITION DENIED.
BOOTH, VAN NORTWICK and PADOVANO, JJ., concur.